

Cabot Microelectronics Corporation
2012 Omnibus Incentive Plan
[calendar year] Deposit Share Agreement




THIS DEPOSIT SHARE AGREEMENT (the "Agreement") is made and entered into this
______________ day of ______________, 20[present year__], (the "Effective Date")
by and between Cabot Microelectronics Corporation (the "Company") and
__________________________ (the "Participant").


STATEMENT OF PURPOSE


The Company has adopted the Cabot Microelectronics Corporation 2012 Omnibus
Incentive Plan (the "Plan") for the benefit of its eligible employees.  The
Participant is an employee of the Company who is eligible to participate under
the Plan, and who desires to participate in the Plan pursuant to the terms and
conditions of this Agreement, the Plan Restricted Stock Agreement-20[present
year__] Deposit Share Award (the "Award Agreement"), and the Plan.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Participant hereby agree as follows:


1.
Election to Participate.  The Participant hereby elects to participate in the
Plan by means of his/her execution of this Agreement.



2.
Bonus Income.  The Participant hereby elects to pay to the Company, via personal
check or other means acceptable to the Company on or by the Effective Date, the
following portion of his/her annual bonus amount that was paid to the
Participant on December __, 20[__][annual incentive program bonus payment date]:



$                           (the "Elected Bonus Amount")


Any election made hereunder will be a one-time election and will not remain in
effect for subsequent annual bonus payments.  The amount of election shall not
be less than $1,000.


3.
Deposit Share Awards.  The Company will convert the Elected Bonus Amount to
shares of Company common stock (the "Deposit Shares") issued to the Participant
under the Plan at the Fair Market Value of such stock on [deposit share award
date][December __, 20[__][present year], and will retain such shares subject to
the terms of this Agreement, the Award Agreement and the Plan.  Such shares
shall remain on deposit with the Company through [three year anniversary of
deposit share award date][December ___[same date], 20[__][deposit share award
date plus three years] (the three year anniversary of [deposit share award
date]December __, 20__) (the "Distribution Date").



On [deposit share award date]December __, 20[__], assuming Participant's
satisfaction of the terms of Section 2 of this Agreement, the Company will award
to the Participant the number of shares of Company common stock equal to fifty
percent (50%) of the number of Deposit Shares (the "Award Shares") pursuant to
the terms and restrictions of this Agreement, the Award Agreement and the Plan.
 Subject to the terms of this Agreement, the Award Agreement and the Plan, the
Deposit Shares will be returned on the Distribution Date and the Participant's
Award Shares shall become fully transferable on such date, [three year
anniversary of deposit share award date][December ___[same date], 20[__][deposit
share award date plus three years] (the three year anniversary of [deposit share
award date]December [__], 20[__]) (the "Vesting Date"), assuming that the
Deposit Shares have remained on deposit with the Company through such date,
Participant remains an employee of the Company, and complies with the terms of
the Award Agreement and Plan.  All Deposit Shares will be returned to the
Participant in the case of termination of employment.


The Committee has the exclusive authority to elect to accelerate distributions
and vesting.  Each Participant shall have the right to designate one or more
beneficiaries to receive a distribution in the event of the Participant's death
by filing with the Company a Beneficiary Designation Form.  The designated
beneficiary or beneficiaries may be changed by a Participant at any time prior
to the Participant's death by the execution and delivery of a new Beneficiary
Designation Form.  If no beneficiary has been designated, or if no designated
beneficiary survives the Participant, distributions will be made to the
Participant's estate.



4. Withdrawal of Deposit Shares.  The Participant may request a Deposit Share
withdrawal at any time, however, such withdrawal prior to the Vesting Date will
result in the forfeiture of the Award Shares.



5.
Incorporation of the Plan by Reference.  The Plan, as it now exists and as it
may be amended hereafter, and the Award Agreement are incorporated herein and
made a part of this Agreement.  When used herein, the terms which are defined in
the Plan shall have the meaning given them in the Plan.  The Participant, or if
applicable the Participant's beneficiary, shall have the only right to receive
benefits determined in accordance with the Plan and this Agreement.  The
Committee has the exclusive authority to interpret and apply the provisions of
the Plan, this Agreement, and the Award Agreement.  Any interpretation of this
Agreement by the Committee and any decision made by it with respect to the
Agreement are final and binding on all persons.  To the extent that there is any
conflict between the terms of this Agreement, the Award Agreement or the Plan,
the Plan shall govern.  Capitalized terms used herein will have the same meaning
as under the Plan, unless stated otherwise.



6.
Assignment and Alienation of Benefits.  The right of each Participant to any
amount, benefit or payment hereunder will not, to the extent permitted by law,
be subject in any manner to attachment or other legal process for the debts of
that Participant; and no amount, benefit or payment will be subject to
anticipation, alienation, sale, transfer, assignment or encumbrance except by
will, by the laws of descent and distribution, or by a Participant election to
satisfy a property settlement agreement pursuant to a divorce.



7.
Waiver of Priority  The Participant hereby expressly waives any priority he/she
may have under any state or federal law with respect to any claims he/she may
have against the Company under the Plan beyond the rights he/she would have as a
general creditor of the Company.



8.
Governing Law.  This Agreement shall be construed under the laws of the State of
Delaware.



IN WITNESS WHEREOF, the Company and the Participant have caused this instrument
to be executed as of the day and year first above written.


PARTICIPANT                                                                                  CABOT
MICROELECTRONICS CORPORATION




___________________________                                                                                  By:
_________________________________________




Title:  ________________________
 
- -
 


